Order entered November 19, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00976-CR
                                       No. 05-13-00977-CR

                         JOSHUA DERMAIN MALONE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                      Trial Court Cause No. F10-56581-H, F10-60705-H

                                            ORDER
       The Court REINSTATES the appeals.

       On November 7, 2013, we ordered the trial court to make findings regarding why the

clerk’s records had not been filed. On November 15, 2013, we received the clerk’s records.

Therefore, in the interest of expediting the appeals, we VACATE the November 7, 2013 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE